11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                            JUDGMENT

Protocol Technologies, Inc.,                                 * From the 266th District
                                                               Court of Erath County,
                                                               Trial Court No. CV30212.

Vs. No. 11-11-00079-CV                                       * March 28, 2013

J.B. Grand Canyon Dairy, L.P.,                               * Opinion by McCall, J.
                                                               (Panel consists of: Wright, C.J.,
                                                               McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court=s opinion, the judgment of the trial
court is in all things affirmed. The costs incurred by reason of this appeal are taxed against
Protocol Technologies, Inc.